Citation Nr: 1426830	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a low back disability.  

2.  Entitlement to service connection for residuals of a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to September 1992.  

This matter comes before the Board on an appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2014, the Veteran had a hearing before the undersigned judge via video conference and a transcript of that hearing is of record.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  A December 2001 rating decision denied service connection for a low back disability.  The Veteran did not appeal that decision and the December 2001 decision is final.  

2.  The additional evidence presented since the December 2001 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The most probative evidence shows that the Veteran's currently manifest lumbar disability did not have its onset in service and is not otherwise related to his period of active duty, including the in-service motor vehicle accident; arthritis of the lumbar spine was not clinically manifest within one year of discharge.  


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  Evidence received since the December 2001 rating decision denial of service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  A low back disability was not incurred in or aggravated by active service and arthritis of the lumbosacral spine may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in April 2008 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for low back disability.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal and the examination is adequate and sufficient upon which to decide the matter.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When VA provides an examination, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a low back disability in April 1999.  A December 2001 rating decision denied service connection for a low back disability on the basis that the Veteran's service medical records were negative for any complaints of or treatment for low back pain and there was no evidence of a link between a low back disability and the Veteran's military service.  The Veteran did not timely appeal the December 2001 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final December 2001 rating decision includes an October 2008 private opinion that the Veteran's chronic low back pain was more likely than not related to the in-service motor vehicle accident.  This new evidence links the Veteran's back pain to service and speaks directly to the basis on which the claim was previously denied.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for a low back disability, is reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  
If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability as is contemplated under 38 C.F.R. § 3.303(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has residuals of a low back disability due to an in-service motor vehicle accident.  Service treatment records are negative for complaints, findings, or diagnosis of a low back disability and on separation examination, he denied any recurrent low back pain.  The Board notes that the RO has stated that the service treatment records show the Veteran complained of neck and back pain after a May 1992 motor vehicle accident.  However, review of the Veteran's service treatment record shows a single May 1992 annotation for a cervical spine x-ray following the motor vehicle accident.  There is no mention of a back injury, and no follow-up treatment in the Veteran's service treatment records.  

Evidence in support of a separate claim submitted by the Veteran includes a May 23, 1992 emergency care and treatment note.  The Veteran was transported to the emergency room by ambulance following a motor vehicle accident.  He reported that while driving he rear-ended another vehicle.  He complained of a head injury and possible loss of consciousness.  The treatment note states the Veteran had no complaints of neck or back pain.  The diagnosis was motor vehicle accident with a normal exam.  The evidence of record also documents that the Veteran has been involved in several other motor vehicle accidents over the years in 1995, 2001, 2010, and in 2011.  

Post-service treatment records show a history of complaints of and treatment for low back pain since 1998.  Progress notes from VAMC Augusta show the Veteran has a diagnosis of a chronic back condition and lumbar degenerative joint disease.  Advanced Pain Management treatment records show treatment beginning in 2008, and the initial visit shows the Veteran reported his low back pain began in 1998.  

An October 2008 statement from Dr. H.Y. of Advanced Pain Management reflects that the Veteran received treatment for his chronic back pain from Dr. H.Y. since May 2008.  Dr. H.Y. provided an opinion that based on review of the Veteran's past medical records, MRI's, X-rays, and office notes, it was more than likely that the Veteran's back pain was service connected.  The Board notes that Dr. H.Y. began treating the Veteran for low back pain in 2008, sixteen years after the in-service motor vehicle accident.  Additionally, the only evidence of a link between the Veteran's low back pain treated by Dr. H.Y. and the in-service accident is the history reported by the Veteran.  

The Veteran was afforded a VA spine examination in March 2010 at which time he reported a history of low back pain beginning in 1992 due to an in-service motor vehicle accident.  He was diagnosed with lumbar degenerative joint disease with bilateral intervertebral disc syndrome nerve root sciatic.  The examiner opined the Veteran's current low back disability was not related to his military service.  The examiner noted that there was no evidence of in-service injury, low back pain post motor vehicle accident, and the Veteran's first post-service treatment for low back pain was in 2008.  

Based on the evidence of record, the Board finds the most probative evidence, the March 2010 VA examination report, shows that the Veteran's currently manifest low back disorder were not due to his military service, including the in-service motor vehicle accident.  Winsett v. West, 11 Vet. App. 420 (1998).  The clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service treatment records, private medical records, and lay statements.  The Board has accorded them significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Veteran has submitted a statement from a private clinician who remarked that it was more than likely that the Veteran's back pain was service connected.  However, in the absence of treatment for that condition in service or for many years later, the Board finds that opinion less persuasive.  That opinion also appears to be based on a history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  Accordingly, the Board finds that the statements lacks significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The clinical records do not show that the Veteran had complaints related to his back either in service or within one year of discharge.  The Veteran has alleged continuity of symptomatology since service.  He is competent to provide testimony as to having experienced back pain during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a particular lumbar spine disability, including arthritis, or to attribute any currently manifest disorder to the in-service accident because ascertaining etiology is a determination that is medical in nature.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's opinion regarding the presence or etiology of a low back disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Spinal disabilities are complex disorders that require specialized training  for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted continued low back pain since his discharge from service, he did not report any such difficulties at the time of the accident or upon separation examination, and the medical records do not denote treatment for spine complaints until 2008, more than 15 years after the Veteran's discharge from active duty.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of low back pain in service or in the immediate years following discharge, together with medical reports documenting a denial of a low back injury at the time of the accident are against the Veteran's claims for service connection.  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds that the evidence does not support a finding of continuity of symptomatology following the in-service motor vehicle accident as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).

The Veteran also submitted two lay statements as evidence to support his claim for service connection.  A January 2014 statement from J.S. reflects that J.S. reviewed the Veteran's active duty medical records that showed the Veteran was in a motor vehicle accident and injured his lower back.  The statement also says that J.S. has known the Veteran for more than ten years and during that time the Veteran has sought treatment for his back pain.  A January 2014 statement from L.W. also reflects a review of the Veteran's service treatment records which showed the Veteran was involved in a motor vehicle accident during active duty service.  L.W. acknowledges the Veteran has a diagnosis of degenerative disease of the lower back.  These lay statements do not support a claim for service connection for a low back disability because neither statement provides any pertinent evidence relating that they knew the Veteran at the time of the accident, or that he complained of back pain shortly after the accident.  

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that bilateral hearing loss or tinnitus was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss and tinnitus are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a low back disability is reopened.  

Entitlement to service connection for residuals of a low back disability is denied.  



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


